Citation Nr: 0922658	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for squamous cell 
carcinoma, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In an October 
2006 decision, the Board denied the claims of entitlement to 
service connection for sarcoidosis and squamous cell 
carcinoma.  In a November 2008 Memorandum Decision, the Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In light of the Court's decision, the Board has determined 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed sarcoidosis and 
squamous cell carcinoma, to include whether said disabilities 
are related to herbicide exposure.  See 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished with 
appropriate notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The Veteran should be afforded an 
examination, with a physician with the 
appropriate expertise, to ascertain the 
nature and etiology of his claimed 
sarcoidosis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records, post-service medical 
records, medical literature and the 
Veteran's statements) the examiner should 
provide an opinion as to whether the 
Veteran's sarcoidosis at least as likely 
as not (a 50% or higher degree of 
probability) related to service, to 
include exposure to herbicides.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  The Veteran should be afforded an 
examination, with a physician with the 
appropriate expertise, to ascertain the 
nature and etiology of his claimed 
squamous cell carcinoma.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, to include service 
treatment records, post-service medical 
records, medical literature, and the 
Veteran's statements, the examiner should 
provide an opinion as to whether the 
Veteran's squamous cell carcinoma is at 
least as likely as not (a 50% or higher 
degree of probability) related to 
service, to include exposure to 
herbicides.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for sarcoidosis and squamous 
cell carcinoma.  If any of the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




